   Case 16-10328              Doc 50        Filed 10/02/20            Entered 10/02/20 14:02:43                      Desc Main
      UNITED STATES BANKRUPTCY COURT, NORTHERN
                                 Document      DISTRICT
                                             Page   1 ofOF
                                                        1 ILLINOIS, EASTERN DIVISION
RE: FRANK J SIDOTE                                               ) Case No. 16 B 10328
                                                                 )
                                                     Debtor      ) Chapter 13
                                                                 )
                                                                 ) Judge: JACQUELINE P COX


                                             AMENDED NOTICE OF MOTION

   FRANK J SIDOTE                                                                 DAVID M SIEGEL
                                                                                  via Clerk's ECF noticing procedures
   10 FORESTDALE PARK
   CALUMET CITY, IL 60409


   Please take notice that on October 19, 2020 at 9:00 am., I will appear before the Honorable Judge
   JACQUELINE P COX, or any judge sitting in the Judge’s place, and present the Trustee’s Motion, a copy
   of which was previously served upon you.

   To appear by video, (1) use this link: https://www.zoomgov.com/. (2) Enter the meeting ID 1612732896.
   (3) Enter the passcode 778135.

   To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or 1-646- 828-7666. (2) Enter
   the meeting ID 1612732896. (3) Enter passcode 778135.

   When prompted identify yourself by stating your full name.

   To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for Judges.

   If you object to this motion and want it called on the presentment date above, you may file a Notice of
   Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
   motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may call
   the matter regardless.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, IL 60603 or by the methods indicated on October
   02, 2020.




                                                                                    /s/ Tom Vaughn




   TOM VAUGHN
   CHAPTER 13 TRUSTEE
   55 E. Monroe Street, Suite 3850
   Chicago, IL 60603
   (312) 294-5900
